[pic]

                         The Supreme Court of Texas
                            Post Office Box 12248
                             Austin, Texas 78711
                          Telephone: (512) 463-1312



                                  FACSIMILE



TO:   OF:   FAX NO.:   PHONE NO.:
Mr. R. Matthew Molash  Hughes & Luce, L.L.P. 214-939-6100     214-939-5500
Mr. Terry D. Morgan    Terry Morgan & Associates, P.C.   214-969-5902
214-969-5454
Honorable Vicki B. Isaacks   Judge, 393rd Judicial District Court   940-349-
2361  940-349-2360
Ms. Stephanie Lavake   Clerk, Second Court of Appeals    817-884-1932
817-884-1900


FROM: Clerk's Office
DATE: April 6, 2006
PAGES:      (3), including cover page

RE:   Case Number: 06-0266; JNC Partners Denton, LLC   v.  City  of  Denton,
        Texas

COMMENTS:   The attached order was issued this date.

            If you have any questions, please call.  Thank you.